Citation Nr: 0410610	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-21 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on appeal.  
The veteran, who had active service from January 1962 to May 1966, 
appealed that decision to BVA, and the case was referred to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

2.  The veteran is not shown by competent medical evidence to have 
current bilateral hearing loss by VA standards.

3.  The veteran's tinnitus was not manifested during service and 
has not been shown to be casually or etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2003).  

2.  Tinnitus was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became law in 
November 2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to assist 
the claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).

First, the VA has the duty under the VCAA to notify a claimant and 
any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision as well as the Statement of the Case issued in connection 
with the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, and the reasons 
his claims were denied.  In addition, the RO sent a letter in 
March 2003 to the veteran that specifically informed him of the 
evidence necessary to substantiate his claim and the substance of 
the VCAA, including the division of responsibilities between the 
VA and the veteran in obtaining the evidence.  Another letter was 
sent to the veteran in August 2003, which again notified him of 
the evidence necessary to substantiate his claims as well as VA's 
duties under the VCAA.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, the 
veteran's service medical records have been associated with the 
claims file, as were his VA outpatient records and private medical 
records.  The veteran was also afforded a VA examination in April 
2003 in connection with his claims.  

The Board acknowledges the veteran's contention in his June 2003 
Notice of Disagreement that the April 2003 VA examination was 
inadequate.  More specifically, he claimed that the examination 
was not conducted in compliance with 38 C.F.R. §§ 3.385, 4.85, 
4.86a, and 4.87, as the examination was performed by increasing 
the decibel levels and resulted in fabricated test results 
equating to a lower VA rating percentage.  He further contended 
that the examination had been conducted in accordance with the 
guidelines established in the VA Adjudication Procedure Manual, 
M21-1, 1109 rather than following the aforementioned regulations.  
His representative reiterated this argument in the VA Form 646 
dated in September 2003.  However, after reviewing the examination 
report, the Board finds that the examination is adequate for 
purposes of this appeal.  Regulations provide that an examination 
for hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  The examination must also be performed without the use of 
hearing aids. See 38 C.F.R. § 4.85(a).  The April 2003 VA 
examination appears to have met these requirements, as the Chief 
of the Audiology and Speech Department of the Omaha VA Medical 
Center signed the report and both a pure tone audiometry test and 
Maryland CNC speech discrimination test were performed.  In fact, 
the regulations cited to by the veteran and his representative do 
not establish any other requirements pertaining to the performance 
of a VA audiological examination and do not suggest that the April 
2003 examination was conducted improperly. As such, the Board is 
of the opinion that the April 2003 VA examination was 
appropriately conducted and is adequate for purposes of this 
appeal. 

The veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the record is complete and 
the case is ready for appellate review.  


Background and Evidence

Service records show that the veteran served from January 1962 to 
May 1966.

Service medical records are negative for any complaints, 
diagnoses, or treatment for bilateral hearing loss and tinnitus.  
The veteran was afforded an enlistment examination in January 1962 
during which his ears and drums were evaluated as normal and 
whispered voice was listed as 15 in both ears.  There were no 
defects or diagnoses pertaining to the veteran's ears, and he did 
not report any medical history of ear trouble.   On the authorized 
audiological evaluation, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
15 (25)
15 (20)
LEFT
15 (30)
15 (25)
15 (25)
15 (25)
15 (20)

(The figures in parentheses are based on International Standards 
Organization [ISO] Standards to facilitate data comparison.  Prior 
to November 1967, audiometric results were reported in American 
Standards Association [ASA] Standards in service medical records).

Another examination was performed in May 1966 in connection with 
the veteran's release from active duty.  His ears and drums were 
once again evaluated as normal, and both the whispered voice and 
spoken scores were recorded as 15 for each ear.  A pure tone test 
was not performed during this examination.  No defects or 
diagnoses pertaining to the veteran's hearing were listed.

In February 2003, the veteran filed a VA Form 21-526 claiming 
service connection for bilateral hearing loss and tinnitus and 
also submitted a January 2003 letter from Craig A. Foss, M.C.D. 
summarizing the results of an audiogram performed in December 
2002.  This letter indicated that the veteran's average pure tone 
threshold for 1000, 2000, 3000, and 4000 Hz was 11.25 decibels for 
the right ear and 7.5 decibels for the left ear and that his 
speech discrimination scores were 100 percent for each ear.   The 
veteran had also complained of constant tinnitus and provided a 
history of exposure to the noise of air hammers while serving 
onboard a ship during the early to mid 1960s.  Mr. Foss stated 
that the veteran was shown to have had bilateral mild high 
frequency hearing sensorineural hearing loss, and based on the 
veteran's history, commented that it was quite likely that his 
hearing loss began with his noise exposure in service.  He further 
related that the type and degree of hearing loss on the audiogram 
was consistent with noise induced hearing loss.  His tinnitus also 
tended to confirm this finding.  A copy of the audiogram report 
was attached to this letter.

VA outpatient records dated from April 2000 to January 2003 
document the veteran's treatment for various disorders.  In April 
2000, it was noted that the veteran was able to hear a normal 
voice and passed the whisper test.  In January 2003, he complained 
of constant ringing in both ears.  He had tried stopping his 
medications for a few weeks, including his thyroid prescription, 
but the symptoms did not change.  His ears were also irrigated 
with the return of a pea-sized, hard, brownish, chunk of wax with 
skin-like tissue attached.  A small amount of the skin-like 
material remained in the ear canal, but the procedure was stopped 
when the veteran was noted to be wincing and stated that he was 
becoming a little uncomfortable.  The eardrum was visualized, and 
no redness or bleeding was noted.  An ear care sheet was given to 
him.

The veteran was afforded a VA examination in April 2003 for the 
purpose of evaluating the nature and etiology of his claimed 
bilateral hearing loss and tinnitus.  The veteran told the 
examiner that his tinnitus had begun approximately one and a half 
years earlier and denied any ear pathology, known family history 
of hearing loss, and related medical conditions.  He related that 
he had experienced vertigo for one to two months when the tinnitus 
first began, but he had not experienced any recent vertigo.  He 
further stated that he had been exposed to pneumatic hammers and a 
five-inch gun during his period of service and that he wore 
hearing protection for 30 years while working in civilian 
manufacturing.  He had been afforded a recent MRI of the head.  On 
the authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
25
LEFT
15
5
10
5
21

The average pure tone threshold was 13 decibels in the right ear 
and 11 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and of 
96 percent in the left ear.  The examiner noted that the veteran 
had normal hearing for VA rating purposes.  He further commented 
that the veteran's tinnitus was not likely related to his military 
noise exposure because more than 35 years had elapsed between his 
noise exposure and the initial onset of the disorder.  

Law and Analysis

The veteran contends that he is entitled to service connection for 
bilateral hearing loss and tinnitus.  More specifically, he claims 
that he was exposed to acoustic trauma during service and that his 
bilateral hearing loss and tinnitus resulted from that noise 
exposure.

Applicable law provides that service connection may be granted for 
a disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304 (2003).  Service connection may also be granted for 
certain chronic diseases, such as sensorineural hearing loss, when 
such diseases are manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) (2003).  
In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Pond v. West, 12 
Vet. App. 341, 346 (1999).  

I.  Hearing Loss

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.  

When the evidence in this case is considered under the laws and 
regulations set forth above, the Board finds that service 
connection for bilateral hearing loss has not been established.  
The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of bilateral hearing loss, and 
there is no evidence of record showing that he sought treatment or 
was diagnosed with bilateral hearing loss within one year of his 
separation from service.  Further, the Board finds that the 
veteran does not currently have bilateral hearing loss by VA 
standards.  In this regard, the April 2003 VA examination did not 
show the veteran to have a pure tone threshold of 40 decibels or 
greater in the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  
Nor were the auditory thresholds 26 decibels or greater for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz.  Additionally, his speech recognition scores using the 
Maryland CNC Test were not less than 94 percent.  The Board 
acknowledges that the veteran submitted a January 2003 letter from 
a private audiologist as well as a copy of a December 2003 private 
audiogram, which diagnosed him with bilateral mild high frequency 
hearing loss and indicated that it was quite likely the hearing 
loss began during his period of service.  However, neither the 
letter nor the audiogram report provided the specific numerical 
pure tone thresholds for each of the individual frequencies, that 
is, an interpretation of the graph, and from a review of the plots 
on the graph provided, the findings do not appear to differ in any 
significant degree from those findings obtained on later VA 
examination.  In fact as noted, the examiner only reported the 
veteran's average pure tone thresholds, which were listed as 11.25 
decibels in the right ear and 7.5 decibels in the left ear.  As 
noted, these results are similar to the average pure tone 
thresholds found during the April 2003 VA examination.  In 
addition, the Board notes that the letter listed the speech 
discrimination scores for the Maryland CNC test as 100 percent for 
both ears.  Thus, the evidence of record does not show the veteran 
to have current bilateral hearing loss by VA standards.  

In the absence of competent medical evidence of a present 
disability in this case, there can no be no valid claim for 
service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, the Board finds that the preponderance of 
evidence is against the veteran's claim for service connection for 
bilateral hearing loss.  


II.  Tinnitus

As to the veteran's claim for tinnitus, the Board finds that the 
evidence of record does not establish service connection.  The 
veteran's service medical records are negative for any complaints, 
diagnosis, or treatment during service.  In fact, the veteran did 
not seek treatment for and was not diagnosed with tinnitus until 
many decades after service.  In this regard, the Board notes that 
VA outpatient records first documented the veteran complaining of 
tinnitus in January 2003, and he also told the April 2003 VA 
examiner that his tinnitus had its onset approximately one and a 
half years earlier.  Therefore, the Board finds that the veteran's 
tinnitus did not manifest during his period of service.

In addition to the lack of evidence establishing that the veteran 
had tinnitus during service or within close proximity thereto, the 
Board also finds that the more probative evidence of record does 
not does not link the veteran's current disorder to service or to 
any symptomatology that occurred during active service.  Although 
the veteran currently has a diagnosis of tinnitus, the more 
credible evidence has not established a relationship between the 
current disorder and his period of service.  In this regard, the 
Board notes the April 2003 VA examiner specifically stated that 
the veteran's tinnitus had a recent onset and was not likely 
related to his military noise exposure because more than 35 years 
had elapsed between his noise exposure and its onset.  The Board 
does acknowledge the January 2003 letter from Mr. Foss, a private 
audiologist, which indicated that the veteran's tinnitus tended to 
confirm the finding that his hearing loss quite likely began in 
service and was of the type and degree consistent with noise 
induced hearing loss.  In a light most favorable to the veteran, 
this statement could be construed as supporting the veteran's 
contention that his current tinnitus is related to his military 
service.  However, the law is clear that it is the Board's duty to 
assess the credibility and probative value of evidence, and 
provided that it offers an adequate statement of reasons and 
bases, the Board may favor one medical opinion over another. Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 
488 (1995) (the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert has 
fairly considered the material evidence of record).  The Board, of 
course, is not free to project medical evidence on the basis of 
its own unsubstantiated medical conclusions. Flash v. Brown, 8 
Vet. App. 332 (1995).  

After weighing the medical evidence, the Board finds the VA 
examiner's opinion to be more probative.  Mr. Foss apparently did 
not have a comprehensive review of the claims file.  In this 
regard, the Board notes that he indicated that the basis of his 
opinion was the veteran's history of noise exposure during 
service.  Further, Mr. Foss's failure to discuss or account for 
the lack of complaints, treatment, or diagnosis during service or 
for many decades thereafter appears to indicate that he did not 
have the opportunity to review the entire record, and as such, his 
opinion rests on incomplete information not supported by the 
contemporaneous evidence of record.  In contrast, the VA examiner 
offered his opinion based on a review of all of the evidence, 
including the service medical records, and offered a rationale for 
the opinion reached that is clearly supported by the evidence of 
record.

The Court has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects "clinical 
data or other rationale to support his opinion." Bloom v. West, 12 
Vet. App. 185, 187 (1999). Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence. Black v. Brown, 5 
Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 
200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).  In this case, and based on the foregoing, the Board 
attaches greater probative weight to the opinion from the VA 
medical examiner who had the benefit and review of all pertinent 
medical records and who provides a rationale supported by the 
record.  Thus, the Board finds that service connection for 
tinnitus is not warranted.


III.  Conclusion

Because the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for the 
veteran's bilateral hearing loss and tinnitus is not warranted.  
Although the Board does not doubt the veteran's sincere belief 
that he has current bilateral hearing loss and tinnitus that are 
related to service, the veteran is not a medical professional 
competent to render an opinion on matters of medical etiology or 
aggravation and absent a more probative medical opinion linking a 
current disorder to service, service connection cannot be granted. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



